NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1




                  United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                   Submitted October 12, 2016*
                                    Decided December 2, 2016

                                               Before

                              DIANE P. WOOD, Chief Judge

                              MICHAEL S. KANNE, Circuit Judge

                              DIANE S. SYKES, Circuit Judge



No. 16-2948

UNITED STATES OF AMERICA,                              Appeal from the United States District
     Plaintiff-Appellee,                               Court for the Eastern District of
                                                       Wisconsin.
       v.
                                                       No. 10-CR-207
JEREMIAH S. BERG,
     Defendant-Appellant.                              William C. Griesbach,
                                                       Chief Judge.

                                             ORDER

       Jeremiah Berg filed this successive appeal challenging the district court’s denial
of his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). Berg stands
convicted of conspiring to distribute marijuana, being a felon in possession of a firearm,
and distributing cocaine. The district court sentenced Berg to 240 months’

*After examining the briefs and record, we have concluded that oral argument is unnecessary. Thus, the
appeal is submitted on the briefs and record. See FED. R. APP. P. 34(a)(2).
No. 16-2948                                                                         Page 2

imprisonment, which was below the applicable Sentencing Guidelines range of 262 to
327 months. Berg contends that Amendment 782 to the Guidelines reduced this range.
       It didn’t: although Amendment 782 reduced the offense levels for most drug-
related offenses, the district court did not base Berg’s sentence on his drug-related
convictions; it instead based the sentence on his felon-in-possession conviction, which
carried a higher adjusted offense level than did his other convictions. Because
Amendment 782 did not alter the offense level for Berg’s firearm offense, the overall
sentencing range remains the same as before.
        Berg also argues that the district court erred when it relied on his Presentence
Investigation Report (“PSR”) to dispose of his § 3582(c)(2) motion. Specifically, he
claims that the PSR contains inaccurate and unreliable evidence about the quantity of
cocaine relevant to his distribution conviction. Unfortunately for Berg, that ship has
sailed. “The Sentencing Guidelines provide that, when using § 3582(c)(2) to reduce a
sentence, courts ‘shall substitute only the amendments listed in subsection (d) for the
corresponding guideline provisions that were applied when the defendant was
sentenced and shall leave all other guideline application decisions unaffected.’” United
States v. Davis, No. 16-1879, 2016 WL 6143087, at *2 (7th Cir. Oct. 21, 2016) (quoting
U.S.S.G. § 1B1.10(b)(1)); see also Dillon v. United States, 560 U.S. 817, 831 (2010).1 Put
differently, Berg “can use § 3582(c)(2) only to reduce his sentence under Amendment
782, not to relitigate other sentencing issues.” Davis, 2016 WL 6143087, at *2. If Berg
wanted to challenge the accuracy of his PSR, he should have done so in his first appeal.
He cannot do so here.
         For these reasons, we AFFIRM the district court’s decision.




1   Subsection (d) includes Amendment 782.